Citation Nr: 0925760	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-11 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for status post 
arthroscopic lateral release, right knee, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to June 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In May 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking an increased rating for service-
connected status post arthroscopic lateral release, right 
knee.  The record reflects the Veteran has been assigned a 20 
percent rating based on moderate instability of the knee.

The Board notes that the Veteran's most recent VA examination 
was a June 2005 QTC examination.  The record reflects that, 
subsequent to this examination, the Veteran underwent a right 
knee arthroscopy with lateral release in October 2006.  A 
January 2007 VA medical record indicates that the Veteran 
sought treatment for neuropathic pain of the right knee.  She 
was given a cane and instructed on its use in May 2007.  At 
her May 2009 hearing, the Veteran testified that her right 
knee disability has gotten much worse since her QTC 
examination and that she uses two canes and a hard knee 
brace.  She also stated that she has not gotten much relief 
from medication, multiple series of injections, and physical 
therapy.  

This evidence indicates that the Veteran's symptoms may have 
increased in severity since her most recent VA examination.  
For this reason, the Board finds that an additional VA 
examination is necessary, in order to more accurately assess 
the extent and severity of her service-connected right knee 
disability.

Furthermore, the Board notes that the Veteran was not given 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA) in connection with her December 2004 increased rating 
claim.  On remand, the RO/AMC should ensure that the Veteran 
receives a proper VCAA notice letter, which must comply with 
the notification requirements for establishing a disability 
rating and effective date under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), and for substantiating an increased rating 
claim under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide notice as 
required by 38 U.S.C.A. § 5103 and 5103A 
and 38 C.F.R. § 3.159.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  
This notice should include the rating 
criteria for disabilities of the knee.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  The Veteran should be afforded a VA 
examination to determine the severity of 
her service-connected right knee 
disability.  The Veteran's claims folder 
and a copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.  Any 
tests deemed necessary should be 
performed, including a neurological 
evaluation, to clearly identify all 
manifestations of the disability at issue.  
The indicated tests must include range of 
motion testing, to include description of 
ranges of motion of the right knee.  Any 
pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted.  

3.  The RO/AMC should then readjudicate 
the claim on appeal.  If this claim is 
denied, the Veteran and her representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




